Exhibit 10.2

SEPARATION AGREEMENT

In consideration of the mutual covenants contained herein, Advanstar
Communications Inc. (“Advanstar”), a New York corporation having an office at
6200 Canoga Avenue, Suite 200, Woodland Hills, California, and Mr. David W.
Montgomery (“Mr. Montgomery”), an individual residing at 3221 Lady Nicole Lane,
Duluth, Minnesota, hereby agree as follows:

1.             Mr. Montgomery and Advanstar agree that (a) Mr. Montgomery hereby
resigns from his current positions as Vice President — Finance, Chief Financial
Officer and Secretary of Advanstar and any and all of its affiliates effective
September 11, 2006 (the “Resignation Date”); and (b) Mr. Montgomery’s employment
with Advanstar will terminate effective October 31, 2006 (the “Effective
Date”).  Mr. Montgomery will continue in his current position through the
Resignation Date and agrees to satisfactorily perform the duties assigned to him
by the Chief Executive Officer of Advanstar between the date hereof and the
Effective Date, which will involve the transitioning of his duties and
responsibilities as Chief Financial Officer of Advanstar to his successor. 
Commencing on the Resignation Date, Mr. Montgomery will be based out of his
Duluth, Minnesota, home office.  Mr. Montgomery will receive his current base
salary in the normal course for the period through the Effective Date.  Mr.
Montgomery will also receive pay for any accrued and unused 2006 calendar year
vacation as of the Effective Date.  All employee benefits will cease on the
Effective Date, except that medical, vision and dental insurance will continue
as described in paragraph 3 below.

2.             Advanstar will (a) pay to Mr. Montgomery the gross amount of
$250,000.00 on the Effective Date as a bonus in consideration for the provision
of the transition services described in the preceding paragraph; and (b)
continue to pay to Mr. Montgomery his current base salary in the normal
bi-weekly course for a period of twelve (12) months after the Effective Date as
severance; provided, however, that such payments shall not be made or commence
prior to the date on which this Agreement becomes final and effective pursuant
to paragraph 18 hereof.

3.             Mr. Montgomery’s participation in medical, vision and dental
insurance plans, if applicable, will continue through October 31, 2006.  Mr.
Montgomery will be informed by separate letter of his right to continued medical
and dental coverage on a fully contributory basis after the Effective Date
pursuant to COBRA.  If Mr. Montgomery, on a timely basis, elects and pays the
monthly premiums for COBRA coverage, Advanstar will reimburse Mr. Montgomery in
the gross amount (minus applicable tax withholdings) of the COBRA premiums paid
for a period of 12 months (or such shorter period until Mr. Montgomery becomes
eligible to and participates in a subsequent employer’s group medical and dental
plans).  Such reimbursements will occur at the time of and in conjunction with
the next available payroll processing after receipt of the particular monthly
COBRA premium.

4.             Other than as expressly provided in paragraphs 1-3, no payments
will be due or made to Mr. Montgomery for salary, bonus, commissions, stock
options, benefits, severance, separation, vacation, personal days or otherwise. 
All normal deductions for tax withholding will be made from all payments made to
Mr. Montgomery.

5.             Mr. Montgomery expressly agrees to cooperate with Advanstar in
transferring all information on business matters handled by Mr. Montgomery
during his employment with Advanstar.  Mr. Montgomery warrants and covenants to
Advanstar that (a) he will deliver to Advanstar no later than the Effective Date
all property of Advanstar that was or is in his possession or under his control;
and (b) he has not incurred and will not incur any unauthorized credit card
charges or other liabilities of any nature for which Advanstar may be liable.


--------------------------------------------------------------------------------




 

6.             Mr. Montgomery acknowledges that during the term of his
employment with Advanstar he has had access to confidential and proprietary
information of Advanstar, including, without limitation, financial, marketing,
sales, operating and other business data (collectively “Confidential
Information”).  Mr. Montgomery agrees not to use or disclose to any third party
(including, but not limited to, any subsequent employer of Mr. Montgomery) any
of the Confidential Information.

7.             Mr. Montgomery will refrain from disparaging or otherwise
discrediting Advanstar or any of its businesses or employees.  Advanstar will
refrain from disparaging or otherwise discrediting Mr. Montgomery.

8.             Mr. Montgomery agrees that if he seeks re-employment with
Advanstar at any time in the future, Advanstar will have no obligation to employ
him.

9.             Except for claims of breach of this Agreement, Mr. Montgomery,
for himself, his executors, heirs and assigns, hereby releases and forever
discharges Advanstar, Advanstar, Inc., Advanstar Holdings Corp., and/or any of
their successors, assigns, affiliates, subsidiaries, officers, directors,
employees, representatives and agents (collectively, “Released Parties”) in
respect of any and all agreements, contracts, benefit plans, damages,
liabilities and claims whatsoever, whether known or unknown, both in law and in
equity, which Mr. Montgomery now has or ever had against any of the Released
Parties, including, but not limited to, those arising out of or relating to his
employment by Advanstar, any grant of stock options in Advanstar Holdings Corp.
by Award Agreements dated October 11, 2000, and May 20, 2002 (collectively, the
“Award Agreement”), and/or the termination or any other aspect of that
employment (the “Released Claims”).  Mr. Montgomery hereby waives any claims he
may have for damages or equitable relief arising out of or relating to his
employment with Advanstar and/or the termination of that employment, including
but not limited to compensatory or punitive damages, reinstatement, attorneys’
fees, back pay and forward pay.  Notwithstanding the foregoing, Mr. Montgomery’s
right to receive the protection of indemnification and/or contribution as an
officer and/or employee of Advanstar with respect to any liability incurred by
him as an officer or employee of Advanstar, as well as his right to coverage
under any Advanstar liability insurance policies, is expressly excluded from the
foregoing release.  After the Effective Date Mr. Montgomery shall (a) be
indemnified by the Company as provided in Section 145 of the Delaware General
Corporation Law and the parallel provisions of the New York Business Corporation
Law or (but not to any lesser extent) as authorized by the certificates of
incorporation, articles of incorporation, charter documents or bylaws of
Advanstar and/or its affiliates in effect as of the Effective Date, and such
indemnification shall continue for the period of any applicable statute of
limitations or, if longer, for the period in which any proceeding which
commenced within the period of any such statute of limitations is pending; and
(b) remain eligible for coverage under all liability insurance policies
(including, without limitation, all D&O insurance policies) maintained by
Advanstar as of the Effective Date, subject, however, to the terms, conditions,
exclusions and limitations of such policies.

10.           Mr. Montgomery acknowledges that the Released Claims include,
without limitation, those for breach of contract, tort, or arising under any
state and/or federal equal employment opportunity laws or statutes prohibiting
discrimination on the basis of race, national origin, gender, age, marital
status, religion, sexual orientation, disability or handicap, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, as amended (ERISA), the Family and Medical Leave
Act of 1993, the Age Discrimination in Employment Act of 1967, as amended
(ADEA), the Older Workers Benefit Protection Act of 1990 (OWBPA) and the
Americans with Disabilities Act of 1991 (ADA).  In addition, Mr. Montgomery
expressly waives all rights afforded by any statutory provisions prohibiting the
release of unspecified claims and acknowledges that this release

 

2


--------------------------------------------------------------------------------




 

includes all claims in his favor, including those of which he may be unaware at
the time of executing this Agreement.

11.           Mr. Montgomery confirms that no charge, complaint or action
brought by or on behalf of Mr. Montgomery exists in any forum or form against
any of the Released Parties.  In the event that any such claim, charge,
complaint or action is filed, Mr. Montgomery agrees that he waives any and all
rights to any relief or recovery therefrom, both in law and in equity, including
without limitation compensatory or punitive damages, reinstatement, attorneys
fees, back pay and forward pay, except as prohibited by law.

12.           Except for claims of breach of this Agreement, Advanstar for
itself, its successors and assigns and affiliates (“ACI”), hereby releases and
forever discharges Mr. Montgomery of and from (a) all of his duties, covenants,
obligations and agreements under the Award Agreement; provided, however, that
Mr. Montgomery acknowledges and agrees that, notwithstanding the foregoing, the
duties, covenants, obligations and agreements of Mr. Montgomery pursuant to
Section 8(b) of the Award Agreement relating exclusively to “soliciting,
interfering with or endeavoring to entice away any employee of [Advanstar] or
any of its Subsidiaries” shall continue in full force and effect.  For the
avoidance of doubt, Advanstar acknowledges and agrees that Mr. Montgomery is
released and forever discharged of and from the non-competition duties,
covenants, obligations and agreements set forth in Section 8(b) of the Award
Agreement; and (b) subject to the limitations in subsection (a) of this Section
12, any and all claims whatsoever, whether known or unknown, both in law and in
equity, which ACI now has or ever had against Mr. Montgomery, except for any
claims ACI might otherwise have against Mr. Montgomery to recover any damages,
fines, losses or expenses ACI may suffer arising out of: (i) any breach by Mr.
Montgomery of his fiduciary duty of loyalty; (ii) any intentionally dishonest,
fraudulent or criminal conduct committed by Mr. Montgomery in the course of his
employment; (iii) any actions intentionally taken by Mr. Montgomery in the
course of his employment which are beyond the scope of his authority; or (iv)
Mr. Montgomery making a knowingly and consciously false so-called “Section 302”
or “Section 906” certification of any ACI document filed with the SEC.

13.           Mr. Montgomery has been informed that he has or might have
specific rights and/or claims against Advanstar under the ADEA.  Mr. Montgomery
agrees that: (a) he specifically waives such rights and/or claims to the extent
that such rights and/or claims arose prior to or on the date this Agreement was
executed; (b) he understands that rights or claims under the ADEA that may arise
after the date this Agreement is executed are not waived by Mr. Montgomery; (c)
Mr. Montgomery hereby is and was advised of his right to consult with his
counsel of choice prior to executing this Agreement; and (d) Mr. Montgomery
acknowledges that he has not been subject to any undue or improper influence
interfering with the exercise of his free will in executing this Agreement.

14.           Mr. Montgomery acknowledges that when this Agreement was presented
to him on August 23, 2006, he was informed that he had 21 days to review this
Agreement and consider its terms before signing it.  Mr. Montgomery further
acknowledges that the 21 day review period is not and will not be affected or
extended by any revisions, whether material or immaterial, that might be made to
this Agreement.

15.           If any of the provisions, terms, or clauses of this Agreement are
declared illegal, unenforceable, or ineffective in a legal forum, those
provisions, terms and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties.  However, the illegality or unenforceability of any such
provision shall have no effect upon, and shall not impair, the enforceability of
the release language set forth in paragraphs 9, 10 and 11; provided that, upon a
finding by a court of competent jurisdiction that the release language found in
paragraphs 9, 10 and/or 11 is unenforceable, Advanstar shall rewrite this
Agreement to cure the defect and Mr.

3


--------------------------------------------------------------------------------




 

Montgomery shall execute the rewritten agreement upon request of Advanstar
without any additional monies, benefits and/or compensation therefor.

16.           Both Mr. Montgomery and Advanstar agree that this Agreement and
the terms contained herein will remain strictly confidential between the parties
and, except as required by law, will not be disclosed by either party under any
circumstances other than to immediate family members of Mr. Montgomery, his
financial or legal advisors or governmental agencies acting within the scope of
their investigative authority.

17.           Mr. Montgomery agrees that neither this Agreement nor the
provision of the consideration for the general release contained in this
Agreement shall be deemed or construed at any time for any purpose as an
admission by Advanstar of any liability or unlawful conduct of any kind.

18.           Mr. Montgomery understands that he has seven (7) calendar days
following his signing of this Agreement to revoke the Agreement, and the
Agreement shall not become enforceable until that seven day period has expired,
whereupon it will become final, binding and irrevocable.  Should Mr. Montgomery
elect to revoke this Agreement during such seven day period, then this Agreement
shall be null and void.  Any such attempt by Mr. Montgomery at revocation shall
only be effective if documented in a written document signed by Mr. Montgomery
which states: “I hereby revoke my acceptance of the Separation Agreement dated
________, 2006.”  This written revocation must be delivered by hand or sent by
certified mail or by overnight mail next business day delivery service with a
postmark or shipment date prior to the end of the seven day revocation period to
Advanstar Communications Inc. c/o Ward D. Hewins, General Counsel, Advanstar
Communications Inc., 9 Damonmill Square, Suite 6A, Concord, MA 01742, otherwise
the revocation will not be effective.  No payments will be made to Mr.
Montgomery under paragraphs 2 or 3 until the revocation period has expired.

19.           This Agreement constitutes the entire agreement between the
parties and supersedes all prior written or oral communications, understandings
or agreements regarding the subject matter hereof.  This Agreement may not be
altered or amended in any respect except in a writing executed by both parties.

20.           This Agreement shall be binding upon and inure to the benefit of
Mr. Montgomery and his heirs and legal representatives and to Advanstar and its
successors or assigns.  Successors of Advanstar shall include, without
limitation, any company or companies acquiring, directly or indirectly, all or
substantially all of the assets of Advanstar, whether by merger, consolidation,
purchase, lease or otherwise, and such successor shall thereafter be deemed
“Advanstar” for the purpose hereof.

21.           The parties acknowledge and agree that because Advanstar’s
principal corporate office is located in the State of New York that this
Agreement shall be governed by, and interpreted for all purposes consistent
with, the laws of the State of New York without regard to its conflicts of laws
provisions.  The parties to this Agreement (i) further agree that the exclusive
venue for any judicial proceeding between or among them shall be in the state or
federal courts located in Minneapolis, Minnesota and (ii) expressly consent to
the jurisdiction of the Minnesota courts.

22.          Mr. Montgomery acknowledges that (i) he has carefully read and
fully understands the provisions of this Agreement, (ii) he has not relied upon
any representation or statement, written or oral, not contained herein, (iii)
his right to receive certain benefits set forth in this Agreement is subject to
his compliance with the terms and conditions set forth in this Agreement and
that he would not receive such benefits but for his execution of this Agreement;
and (iv) he is voluntarily executing this Agreement.

4


--------------------------------------------------------------------------------




 

DAVID W. MONTGOMERY

ADVANSTAR COMMUNICATIONS INC.

 

 

 

 

Signed:

/s/ David W. Montgomery

 

By:

/s/ Joseph Loggia

 

Name: Joseph Loggia

Dated: August 28. 2006

Title: Chief Executive Officer

 

 

5


--------------------------------------------------------------------------------